Citation Nr: 0602220	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-18 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
disability rating in excess of 50 percent for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is currently manifested by 
occupational and social impairment with deficiencies in mood, 
family relations, thinking, and potential for work, due to 
such symptoms as nearly continuous depression, impaired 
memory, pressured speech, suicidal ideation, and obsessive 
features; his PTSD is not productive of total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD, but 
no more than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in July 2002 
and November 2004 fulfill the requirements under the VCAA to 
notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim for an increased rating for PTSD, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the November 2004 VCAA letter after 
the adverse rating decision of September 2002.  VA followed 
proper procedures, however, in subsequent actions.  With the 
November 2004 VCAA letter, the RO provided notice that 
completed fulfillment of the notice requirements under VCAA.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify the veteran, the Board 
finds such error to be harmless error that would not 
reasonably affect the outcome of the case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's out-patient clinic 
records.  In addition, as noted above, the RO has contacted 
the veteran and asked him to identify all medical providers 
who treated him for PTSD.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran was afforded two VA psychiatric examinations in 
recent years.  This competent evidence, along with the 
relevant outpatient treatment evidence in the claims file, 
provides sufficient findings upon which to make an appellate 
decision.  There is no duty to provide another examination or 
medical opinion.  Id.   

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.




Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

Under the rating schedule, the criteria for ratings of 50 
percent or higher for PTSD and other mental disorders are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

38 C.F.R. § 4.130, Diagnostic Code 9411.

A VA psychiatrist diagnosed the veteran with PTSD in 1994, 
and the veteran has been in VA outpatient mental health 
treatment since 1994.  The report of a VA psychiatric 
examination in October 1994 reflects that the veteran had 
stopped working in 1986, and that his PTSD symptoms had 
interfered with his work, including his last job as a court 
bailiff.  On VA psychiatric examination in April 2001, the 
veteran reported that he lived with his wife, and that he had 
contact with his grown children.  He indicated that he lived 
a reclusive live, avoiding people and crowds.  He stated that 
he became very anxious in settings such as a crowded grocery 
store.  The global assessment of functioning (GAF) score was 
recorded as 52.  The examiner concluded that the veteran had 
moderate difficulty in social functioning.

Outpatient treatment notes from 2001 to 2004 reflect that the 
veteran has received medication on an ongoing basis to help 
with sleep.  He was noted to have depression and impaired 
memory.  There is a notation that he was unable to walk for 
exercise outdoors due to PTSD-related fears.  In statements 
submitted in 2002 and 2003, the veteran stated that his PTSD 
symptoms had been worsening.

On VA examination in August 2002, the veteran reported 
ongoing depression, irritability, anxiety, and fear and 
distrust of others.  He stated that despite medication he was 
unable to sleep through the night.  He related his marriage 
was acceptable, but that he was chronically unhappy, and 
disabled from working and paying his bills.  He reported 
intrusive thoughts and nightmares about his traumatic war 
experiences.  He denied having hallucinations or suicidal 
ideation.  The examiner found that the veteran was extremely 
depressed, anxious, irritable, and fearful.  The veteran's 
speech was very pressured, over inclusive, and difficult to 
interrupt.  His remote and recent memory was very impaired.  
He was extremely preoccupied with events during the World War 
II.  The examiner found that the veteran had some obsessive 
features and some schizoid features.  The GAF scores were 
recorded as 65 for the prior year and 60 currently.

On VA examination in October 2003, the veteran reported 
intrusive thoughts, nightmares, and occasional visual 
hallucinations.  He reported persistent avoidance symptoms.  
He indicated that he was markedly anhedonic, although he did 
enjoy spending time with his grown children and his 
grandchildren.  He related that he lived a reclusive life, 
caring for himself, but avoiding crowds and people.  The 
examiner observed that the veteran's speech was over 
inclusive, mildly pressured, and quite tangential.  The 
examiner noted that the veteran had near continuous 
depression, and mild suicidal ideation.  The examiner found 
that the veteran was distinctly impacted functionally due to 
his PTSD symptoms.  The GAF score was recorded as 52.

Additional VA outpatient clinic records show that a GAF sore 
of 50 was recorded in February 2004 and again in June 2004.

The evidence indicates that the veteran's PTSD produces 
serious, but not total, occupational and social impairment.  
The disability picture partially resembles both the criteria 
for 50 percent rating and those for a 70 percent rating.  The 
veteran's moderate speech abnormalities, ability to care for 
himself, and retention of some ability to interact favorably 
with family members suggest impairment that does not exceed 
the 50 percent criteria.  His nearly continuous depression, 
suicidal ideation, obsessive features, and occasional 
hallucinations suggest impairment more consistent with the 70 
percent criteria.  Overall, the Board finds that the 
manifestations of the veteran's PTSD more nearly approximate 
the criteria for a 70 percent rating.  Thus, the record 
supports an increase to a 70 percent rating.  The veteran has 
not been shown to have gross impairment in communication, 
persistent danger of hurting himself or others, difficulty 
caring for himself, disorientation, or other such severe 
symptoms as would meet the rating schedule criteria for a 
100 percent rating.

In further support of the above findings, the Board notes the 
GAF scores reported in recent years.  The global assessment 
of functioning (GAF) is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994); see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). Board's 
conclusion.  A GAF of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 
also 38 C.F.R. § 4.130; Carpenter, supra.  

The veteran's average GAF scores are in the moderate to 
severe range.  With application of 38 C.F.R. § 4.7, it is the 
Board's judgment that they are consistent with a finding of 
occupational and social impairment with deficiencies in mood, 
family relations, thinking, and potential for work, due to 
such symptoms as nearly continuous depression, impaired 
memory, pressured speech, suicidal ideation, and obsessive 
features.  They clearly do not support a finding of total 
occupational and social impairment.

In view of the foregoing, the Board finds that the relevant 
evidence supports the conclusion that the criteria for a 70 
percent disability rating for PTSD, but no more than 70 
percent, have been met.  38 C.F.R. § 4.7, 4.130, Diagnostic 
Code 9411 (2005).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2005).  The Board, as did the RO (see statement 
of the case dated in May 2003), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating for either disability 
on appeal pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


